Citation Nr: 1438151	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for left foot Morton's neuroma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and had subsequent service with the Air National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO.  

In January 2014, the Board remanded the issues of service connection for an innocently acquired psychiatric disorder and for left foot Morton's neuroma for additional development.  

In July 2014, the RO granted service connection for PTSD.  As the issue of service connection for an acquired psychiatric disorder was resolved, it is no longer for consideration by the Board.   

This appeal was processed using VA's paperless appeals processing system and the VBMS and Virtual VA folders have been reviewed.  



FINDING OF FACT

The currently demonstrated left foot Morton's neuroma is not shown to be due to injury or other event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by a left foot Morton's neuroma is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2010 and January 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, to include notice of the information she was responsible for providing, and of the evidence that VA would attempt to obtain.  She was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the July 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, and available private medical records.  

The Veteran identified private podiatry treatment from Dr. B.  The request for these records was returned to sender in August 2010.  

In a September 2011 statement, the Veteran stated that she contacted this physician, but because they had gone to computer files, her records were no longer available.  Further efforts to obtain these records are not needed.  

The Veteran was provided a VA examination in March 2014 to determine the nature and etiology of the claimed foot disorder.  The Board acknowledges that the negative nexus opinion was based, at least in part, on the absence of documented continuing complaints or treatment.  As discussed, the Board does not find the Veteran's reports of continuing symptoms credible.  

Accordingly, for his reason, the examination is adequate and further opinion is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2013).  


Analysis

In April 2012, the RO denied service connection for excision of a Morton's neuroma from the 3rd interspace of the Veteran's left foot.  The Veteran disagreed with the decision and perfected this appeal.  

At the outset, the Board acknowledges that the Veteran also had service in the Air National Guard.  She relates the onset of her left foot disability to her initial period of active service and has not specifically identified any injuries during a period of active duty training (ADT) or inactive duty training (IDT).  Thus, a recitation of the law and regulations pertaining to ADT or IDT is not necessary.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran generally contends that her left foot problems started during basic training and continued to date, eventually resulting in two surgeries.  See VA Form 21-4138 received August 5, 2010.  

In a September 2011 statement, the Veteran reported that she developed a neuroma from wearing tight new shoes to march during basic training, compounded by wearing heels that were required with her uniform.  She indicated that she experienced pain since basic training and that, around 2002, her feet were hurting so badly that she sought treatment.  

In an April 2012 statement, the Veteran reported having foot problems that started in basic training with new shoes and thin socks.  She reported seeing the doctor at her first permanent base and continuing to have problems with her shoes.  After discharge, she reported having problems for years and receiving cortisone shots and surgical treatment.   

A review of the service treatment records shows that the Veteran's feet were noted to be normal at the time of the enlistment examination in May 1970.  In September 1970, she was seen for a large painful callus on the medial aspect of the right great toe.  She was given a Dr. Scholl's pad.  The remainder of her active service record is negative for any complaints or findings related to the left foot.  

The private podiatry records showed that, in August 2003, the Veteran presented for follow-up for status post neuroma/neuritis secondary to scarring.  In October 2004, she presented with complaints of pain in the ball of the foot that was shooting into the toes.  She had a history of neurectomy 2nd interspace and several steroid injections.  The X-ray studies revealed evidence of juxtaposition of the 2nd and 3rd metatarsal heads with evidence of sesamoid sub 2nd metatarsal head.  Impression was that of Morton's neuroma 2nd intermetatarsal space.  In December 2004, she underwent excision of Morton's neuroma of the 3rd interspace on the left and excision of a foot cyst.  The post-operative course was shown to be uneventful.  

The Veteran underwent a VA examination in March 2014.  At that time, she reported having had trouble in basic training with a painful callus that was treated with padding and finally pared down.  She stated that she was never seen again for foot problems during service.  She reported that, after discharge, she was seen in 1976 and had a steroid injection between her toes. She had 2 more injections in the 1980's and her first neuroma surgery was performed in approximately 2002.

The examiner reviewed the claims folder and discussed relevant history.  Following examination, the diagnosis was that of Morton's neuroma left foot and ganglion left foot, both of which were treated surgically.  

The examiner opined that the current diagnosis was less likely as not related to service.  In support of this statement, the examiner provided the following rationale:

Neither of these conditions was reported during service.  The condition for which she was treated during the service was a callus on her first toe.  The records [were] silent for a period of approximately 30 years (from 1974 until 2004) that would document continued complaints of treatment.  In fact, we [had] a general medical examination in 1980 that stated there was no foot problem.  There [was] no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

As set forth, there is evidence of current disability.  The Board notes that Morton's neuroma is not a chronic disease under 38 C.F.R. § 3.309(a) and thus, 38 C.F.R. § 3.303(b) does not assist the appellant.  See Walker.  

The service treatments records show treatment for a callus on the right toe.  Significantly, there is no indication of complaints or findings pertaining to the left foot during service.  

Notwithstanding, the Board acknowledges that the Veteran is competent to report that she had left foot pain or other symptoms, such as a callus, during service and continuing post-service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   

The Veteran's contentions, however, are not supported by the overall evidence of record.  In making this determination, the Board is not relying solely on the absence of service records showing complaints or findings related to the left foot.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits).

Rather, a careful review of service treatment records shows that the Veteran specifically denied having any foot trouble on the Reports of Medical History dated in May 1970, July 1970, February 1973, June 1975 and November 1980.  

Additionally, the Veteran's feet were reported as normal at separation from active duty and on subsequent examinations performed in June 1975 and November 1980.  

These statements and findings weigh heavily against her current lay assertions that she suffered chronic left foot problems during service or in the years shortly thereafter.  

Regardless, the Board acknowledges that service connection can still be established by evidence showing that the current condition is related to service.  As set forth, in addressing the likely etiology of the claimed left foot condition, the VA examiner provided a negative nexus opinion.  The examiner reviewed the claims folder, examined the Veteran, and provided sufficient rationale for the opinion.  Thus, the examination is considered probative.  

The record does not contain a medical opinion to the contrary, and the only evidence in support of the claim are the Veteran's lay assertions that her current left foot disability was related to her service.  Questions of competency notwithstanding, the Veteran's unsupported lay contentions simply are not sufficient to outweigh the VA opinion of record.  

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for left foot Morton's neuroma is denied.  



____________________________________________
STEPHEN L. WILKING
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


